DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered. 

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 3 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 

While there is written description support for the DC power supply being configured to provide a lower current than the rechargeable battery when a DC potential difference is applied between the first electrosorption electrode and the second electrosorption electrode using the DC power supply and the rechargeable battery (see paragraph 0034 of the specification), there appears to be no written description support for the DC power supply being configured to provide a lower current than the rechargeable battery the DC power supply while charging the rechargeable battery via the DC power supply, because claim 1 recites that when the rechargeable battery is charged via the DC power supply a first DC potential difference is applied using only the DC power supply. Thus if the rechargeable battery is not being used to apply a DC potential difference as recited in claim 1, then there is no support for any current being supplied by the rechargeable battery, leave aside a current which is higher than the current supplied by the DC power supply.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 


Claim Rejections - 35   § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 1, 3-7, 12, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tanahashi et al, US patent application publication no. 2011/0042206, in view of US pre-grant patent publication no. 2016/0221837 (hereinafter called Chang). 

Regarding claim 1, Tanahashi discloses a portable water softener (reads on an electronic domestic appliance) comprising a decalcifying apparatus 100 (see Fig. 1 and paragraph 0045). Tanahashi further discloses that the decalcifying apparatus 100 is configured to decalcify an aqueous liquid, wherein the decalcifying apparatus comprises: a DC power supply 13 configured to convert AC power from an external AC power source into DC power; an electrosorption cell unit 10 comprising a treatment section for said aqueous liquid, wherein the treatment section comprises (a) a first electrosorption electrode arrangement comprising a first electrosorption electrode 21, (b) a second electrosorption electrode arrangement comprising a second electrosorption electrode 22 (see Fig. 1 and paragraph 0074), wherein the decalcifying apparatus is configured to operate during part of its operation time in a purification stage wherein a first DC potential difference between the first electrosorption electrode and the second electrosorption electrodes is applied using a DC power supply (see Fig. 1 and paragraph 0023), or a rechargeable battery (see paragraphs 0031-0034); and wherein the decalcifying apparatus is configured to operate during part of its operation time in a regeneration stage (see paragraph 0041), wherein a second potential difference between the first electrosorption electrode and the second electrosorption electrode is applied, wherein the second DC potential difference has a sign opposite of the first DC potential difference, or wherein the first electrosorption electrode and the second electrosorption electrode are electrically short circuited (see paragraph 0043-0044). Tanahashi further discloses that in a 

Since desorption of adsorbed ions would require the second DC potential difference to have a sign opposite of the first DC potential difference, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to configure the decalcifying apparatus such that the second DC potential difference has a sign opposite of the first DC potential difference. Since Tanahashi discloses that the power supply may be a rechargeable battery (see paragraph 0031), Takahashi is capable of meeting the limitation that in a regeneration stage, the rechargeable battery applies a second DC potential difference between the first electrosorption electrode and the second electrosorption electrode using the rechargeable battery, and the second DC potential difference has a sign opposite of the first DC potential difference.

Tanahashi discloses that the power supply may be a rechargeable battery (see paragraph 0031). However, Tanahashi does not explicitly disclose that the power supply and the rechargeable battery are both present in the decalcifying apparatus.

Chang is directed to a portable device for water filtering apparatus having a pump (see Abstract). Chang teaches an indoor and outdoor water filtering apparatus including a housing 10, a frame 20, a filtering device 30, a pump 40, a rechargeable battery 50, a power device 60, a switch, and a timer (see Fig. 1-3 and paragraph 0018). Chang further teaches that the power device 60 includes a first power input port 62, a second power input port 64, and a power output port 66. The first power input port 62 is connected to the rechargeable battery 50, the second power input port 64 is connected to a connector 20e, which is able to connect to an e is not connected to the external power source, and the pump 40 is powered by the external power source, and the rechargeable battery 50 is charged when the connector 20e is connected to the external power source. Chang further teaches that when the external power source supplies insufficient electric power, both the rechargeable battery 50 and the external power source together supply the sufficient electric power to the pump 40 (see Fig. 5 and paragraphs 0023 and 0024). Chang also teaches that the power device 60 establishes a connection between the second power input port 64 and the first power input port 62 to charge the rechargeable battery 50 at the same time (see Fig. 5 and paragraph 0024).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the apparatus taught by Tanahashi by adding a rechargeable battery and adapting the power device 60 with input ports to both the DC power supply and rechargeable battery as taught by Chang to the requirements of the portable device of Tanahashi. The person with ordinary skill in the art would have been motivated to make this modification, because Chang teaches that such a modification provides not only the flexibility to operate a water treatment device either using (a) the power supply, (b) using the rechargeable battery, or (c) both the power supply and the rechargeable battery; but also to charge the rechargeable battery using the power supply (see Fig. 5 and paragraph 0024). 

As shown above, Chang teaches that when the external power source is connected to the power device, the external power source not only supplies power to the device, but also recharges the rechargeable battery (see paragraph 0024). Therefore, the device of Tanahashi modified by the addition of the power device of Chang would be capable of applying a first DC potential difference between the first electrosorption electrode and the second electrosorption electrode is applied using the DC power supply and simultaneously charging the rechargeable battery, Thus the device of Tanahashi modified by the addition of the power device of Chang would be capable of meeting the limitation that in a first part of a purification stage, a first DC potential difference between the first electrosorption electrode and the second electrosorption electrode is applied using the DC power supply and charging the rechargeable battery via the DC power supply.

Further, as shown above, Chang teaches that both the rechargeable battery and the external power source together supply the sufficient electric power to the device of Chang (see Fig. 5 and paragraph 0024). Therefore, the device of Tanahashi modified by the addition of the power device of Chang would be capable of being powered by both the DC power supply and the rechargeable battery. Thus the device of Tanahashi modified by the addition of the power device of Chang would be capable of meeting the limitation that in a second part of the purification stage, the first DC potential difference between the first electrosorption electrode and the second electrosorption electrode is applied using the DC power supply and the rechargeable battery such that the rechargeable battery provides part of an electrical current for purification to provide a power surge.

It is evident from above that the device of Tanahashi modified with the teachings of Chang would be capable of operating the device of Tanahashi in both the first and second parts of the purification stage and also the regeneration stage. 

Regarding claim 3, Chang teaches that the power device 60 establishes a connection between the second power input port 64 and the first power input port 62 to charge the rechargeable battery 50 at the same time (see Fig. 5 and paragraph 0024).Therefore, the device of Tanahashi modified by the addition of the power device of Chang would be capable of configuring the DC power supply to provide a lower current than the rechargeable battery. It is noted that this limitation is directed to the manner in which the claimed apparatus is intended to be employed It has been held by the courts that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art teaches all the structural limitations of the claim. The Board of Patent Appeals and Interferences in Ex Parte Masham, 2 USPQ 2d 1647 (1987) stated, "a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed."  The device "does not undergo a metamorphosis to a new apparatus merely by affixing instructions thereto on the use."

Regarding claim 4, Tanahashi further discloses that the decalcifying apparatus further comprises a controller configured to control the voltage applied between the electrodes (see paragraphs 0070 and 0075). Since current depends on voltage, Tanahashi implicitly teaches 

Regarding claim 5, Tanahashi further discloses that the decalcifying apparatus further comprises a voltage meter (see paragraph 0071).  Tanahashi further discloses that the decalcifying apparatus comprises a controller configured to control the voltage and thus the current applied between the electrodes (see paragraphs 0070 and 0075). Thus the device of Tanahashi modified by the addition of the power device of Chang would be capable of being configured in an idle stage by the current controller being configured to minimize the current below 1 mA. It is noted that this limitation is directed to the manner in which the claimed apparatus is intended to be employed. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art teaches all the structural limitations of the claim. The Board of Patent Appeals and Interferences in Ex Parte Masham, 2 USPQ 2d 1647 (1987) stated, "a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed."  The device "does not undergo a metamorphosis to a new apparatus merely by affixing instructions thereto on the use."

Regarding claim 6, as shown above, Tanahashi discloses that the decalcifying apparatus comprises a controller configured to control the potential difference between the first electrosorption electrode and the second electrosorption electrode. Tanahashi further discloses that the controller is connected to instruments including ammeters and voltmeters for measuring ion concentration, pH meters, etc. (see paragraph 0070 and 0071). Thus Tanahashi teaches that the controller is capable of controlling the potential difference between the first 

Regarding claim 7, Tanahashi further teaches that the controller is capable of regulating the voltage applied between the electrodes based on a time period (see paragraph 0070), thus teaching that the controller is capable of regulating the voltage applied between the electrodes as function of 4one or more of (a) the time of the day, or (b) the day of the week.

Regarding claims 12 and 13, Tanahashi further discloses that the electronic domestic appliance comprises a first wiring and a second wiring (reads on an electronic connector for connecting to an external AC power source, wherein the electronic connector is functionally coupled with the DC power supply) (see paragraph 0038).  Tanahashi further discloses that the portable water softener comprises a container having an inlet for allowing a liquid to flow into the container and an outlet for discharging the liquid that is in the container (see paragraph 0026), thus teaching that the electronic domestic appliance further comprises a first appliance opening in fluid connection with the first treatment section opening for introduction of aqueous liquid to the electronic domestic appliance. Tanahashi further discloses that the electronic domestic appliance further comprises a filter that is used in conventional drinking water purifiers (see paragraph 0072), the filter reading on a functional element wherein purified aqueous liquid is applied and/or stored.   

Regarding claim 21, Tanahashi further discloses that in the regeneration stage, the first electrosorption electrode and the second electrosorption electrode are electrically short circuited (see paragraph 0043).
 
Claims 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanahashi et al, US patent application publication no. 2011/0042206, in view of US pre-grant patent publication no. 2016/0221837 (hereinafter called Chang), as shown for claims 1 and 12 above, and further in view of  Andelman, US patent application publication no. 2002/0167782,

Regarding claim 8, Tanahashi in view of Chang does not explicitly disclose that the first electrosorption electrode arrangement comprises a first ion selective membrane, and the second electrosorption electrode arrangement comprises a second ion selective membrane, wherein one of the first ion selective membrane and the second ion selective membrane is selective for one or more cations and wherein the other is selective for one or more anions.  

Andelman teaches that in a flow-through capacitor, an anion and a cation exchange membrane are used as charge barrier (see Fig. 1 and paragraphs 0046, 0047, and 0103). Andelman further teaches that a charge barrier placed adjacent to an electrode of a flow-through capacitor can compensate for the pore volume losses caused by adsorption and expulsion of pore volume ions, resulting in increased energy efficiency and increased ionic efficiency (see paragraph 0010).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the decalcifying apparatus taught by Tanahashi in view of Chang by adding a cation selective membrane and an anion selective membrane as charge barriers adjacent the first and second electrosorption electrodes as taught by Andelman. The person with ordinary skill in the art would have been motivated to make this modification, because Andelman teaches that the advantage of the modification would be increased energy efficiency and increased ionic efficiency (see paragraph 0010).

Regarding claim 9, Tanahashi in view of Chang does not explicitly disclose that the first cell and the second cell are separated by a water splitting membrane or by an electrically floating electrode.

Andelman teaches that the charge barrier 3 in the embodiment of Fig. 1 may be a bipolar membrane (same as a water splitting membrane). It is noted that the bipolar membrane suggested by Andelman as a charge barrier would divide the decalcifying apparatus of Fig. 1 into a first cell comprising a first electrosorption electrode arrangement, and a second cell comprising a second electrosorption electrode arrangement.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the decalcifying apparatus taught by Tanahashi in view of Chang by adding a water splitting membrane to divide the decalcifying apparatus of Tanahashi in view of Chang into a first cell comprising a first electrosorption electrode arrangement, and a second cell comprising a second electrosorption electrode arrangement as taught by Andelman. The person with ordinary skill in the art would have been motivated to make this modification, because Andelman teaches that the advantage of the modification would be increased energy efficiency and increased ionic efficiency (see paragraph 0010).

Regarding claim 10, Tanahashi in view of Chang does not explicitly disclose that the treatment section comprises said first treatment section opening and a second opening wherein the treatment section is configured as flow-through cell. 



It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the decalcifying apparatus taught by Tanahashi in view of Chang by configuring the treatment section as a flow-through cell and providing a first opening and a second opening in the treatment section as taught by Andelman. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of the modification would be continuous generation of soft water. 

Regarding claim 14, Tanahashi in view of Chang does not explicitly disclose that the electronic domestic appliance comprises one or more of (i) an inlet reservoir for storage of the aqueous liquid, the inlet reservoir configured in fluid connection with the first appliance opening and the first treatment section opening, and (ii) a waste reservoir for storage of aqueous liquid produced during the regeneration stage, the waste reservoir configured in fluid connection with the treatment section.

Andelman teaches that a hold-up tank 21 regulates the flow in case a water stream 18 is variable or intermittent (see paragraph 0064).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the electronic domestic appliance taught by Tanahashi in view of Chang by adding one or more reservoirs as hold-up tanks for (i) storage of the aqueous liquid, and/or (ii) for storage of aqueous liquid produced .

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tanahashi et al, US patent application publication no. 2011/0042206, in view of US pre-grant patent publication no. 2016/0221837 (hereinafter called Chang), as shown for claim 1 above, and further in view of Servida, US patent application publication no. 2013/0118918.

Tanahashi in view of Chang does not explicitly disclose that the decalcifying apparatus comprises a plurality of electrosorption cell units, wherein the decalcifying apparatus is configured to purify the aqueous liquid in a first electrosorption cell unit and regenerate a second electrosorption cell unit simultaneously, and configured to alternate purification stages and regeneration stages of the respective electrosorption cell units.  

Servida teaches a decalcifying apparatus comprises a plurality of electrosorption cell units, wherein the decalcifying apparatus is configured to purify the aqueous liquid in a first electrosorption cell unit 2’ and regenerate a second electrosorption cell unit 2” simultaneously, and configured to alternate purification stages and regeneration stages of the respective electrosorption cell units (see Fig. 1 and paragraphs 0085 and 0086). Servida further teaches that an advantage of this arrangement is that a substantially continuous flow of water is produced (see paragraph 0087).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify to modify the decalcifying apparatus of Tanahashi in view of Chang by having a plurality of electrosorption cell units, . 

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tanahashi et al, US patent application publication no. 2011/0042206, in view of US pre-grant patent publication no. 2016/0221837 (hereinafter called Chang), and Servida, US patent application publication no. 2013/0118918.

Tanahashi discloses a portable water softener (reads on an electronic domestic appliance) comprising a decalcifying apparatus 100 (see Fig. 1 and paragraph 0045). Tanahashi further discloses that the decalcifying apparatus 100 is configured to decalcify an aqueous liquid, wherein the decalcifying apparatus comprises: a DC power supply 13 configured to convert AC power from an external AC power source into DC power; an electrosorption cell unit 10 comprising a treatment section for said aqueous liquid, wherein the treatment section comprises (a) a first electrosorption electrode arrangement comprising a first electrosorption electrode 21, (b) a second electrosorption electrode arrangement comprising a second electrosorption electrode 22 (see Fig. 1 and paragraph 0074), wherein the decalcifying apparatus is configured to operate during part of its operation time in a purification stage wherein a first DC potential difference between the first electrosorption electrode and the second electrosorption electrodes is applied using a DC power supply (see Fig. 1 and paragraph 0023), or a rechargeable battery (see paragraphs 0031-0034); and wherein the decalcifying apparatus is configured to operate 

Since desorption of adsorbed ions would require the second DC potential difference to have a sign opposite of the first DC potential difference, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to configure the decalcifying apparatus such that the second DC potential difference has a sign opposite of the first DC potential difference. Since Tanahashi discloses that the power supply may be a rechargeable battery (see paragraph 0031), Takahashi is capable of meeting the limitation that in a regeneration stage, the rechargeable battery applies a second DC potential difference between the first electrosorption electrode and the second electrosorption electrode using the rechargeable battery, wherein the second DC potential difference has a sign opposite of the first DC potential difference.

Tanahashi further discloses that the power supply may be a rechargeable battery (see paragraph 0031). However, Tanahashi does not explicitly disclose that the power supply and the rechargeable battery are both present in the decalcifying apparatus.

Chang is directed to a portable device for water filtering apparatus having a pump (see Abstract). Chang teaches an indoor and outdoor water filtering apparatus including a housing 10, a frame 20, a filtering device 30, a pump 40, a rechargeable battery 50, a power e, which is able to connect to an external power source (not shown), and the power output port 66 is electrically connected to the pump 40. The power device 60 receives electric power via the first power input port 62 and/or the second power input port 64 to supply the pump 40 with electric power (see Fig. 5 and paragraph 0022). Chang further teaches that the pump 40 is powered by the rechargeable battery 50 when the connector 20e is not connected to the external power source, and the pump 40 is powered by the external power source, and the rechargeable battery 50 is charged when the connector 20e is connected to the external power source. Chang further teaches that when the external power source supplies insufficient electric power, both the rechargeable battery 50 and the external power source together supply the sufficient electric power to the pump 40 (see Fig. 5 and paragraphs 0023 and 0024). Chang also teaches that the power device 60 establishes a connection between the second power input port 64 and the first power input port 62 to charge the rechargeable battery 50 at the same time (see Fig. 5 and paragraph 0024).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the apparatus taught by Tanahashi by adding a rechargeable battery and adapting the power device 60 with input ports to both the DC power supply and rechargeable battery as taught by Chang to the requirements of the portable device of Tanahashi. The person with ordinary skill in the art would have been motivated to make this modification, because Chang teaches that such a modification provides not only the flexibility to operate a water treatment device either using (a) the power supply, (b) using the rechargeable battery, or (c) both the power supply and the rechargeable battery; but 

As shown above, Chang teaches that when the external power source is connected to the power device, the external power source not only supplies power to the device, but also recharges the rechargeable battery (see paragraph 0024). Therefore, the device of Tanahashi modified by the addition of the power device of Chang would be capable of applying a first DC potential difference between the first electrosorption electrode and the second electrosorption electrode is applied using the DC power supply and simultaneously charging the rechargeable battery, Thus the device of Tanahashi modified by the addition of the power device of Chang would be capable of meeting the limitation that in a first part of a purification stage, a first DC potential difference between the first electrosorption electrode and the second electrosorption electrode is applied using the DC power supply and charging the rechargeable battery via the DC power supply.

Further, as shown above, Chang teaches that both the rechargeable battery and the external power source together supply the sufficient electric power to the device of Chang (see Fig. 5 and paragraph 0024). Therefore, the device of Tanahashi modified by the addition of the power device of Chang would be capable of being powered by both the DC power supply and 

It is evident from above that the device of Tanahashi modified with the teachings of Chang would be capable of operating the device of Tanahashi in both the first and second parts of the purification stage and also the regeneration stage. 

Tanahashi in view of Chang does not explicitly disclose that the decalcifying apparatus comprises a plurality of electrosorption cell units, wherein the decalcifying apparatus is configured to purify the aqueous liquid in a first electrosorption cell unit and regenerate a second electrosorption cell unit simultaneously, and configured to alternate purification stages and regeneration stages of the respective electrosorption cell units.  

Servida teaches a decalcifying apparatus comprises a plurality of electrosorption cell units, wherein the decalcifying apparatus is configured to purify the aqueous liquid in a first electrosorption cell unit 2’ and regenerate a second electrosorption cell unit 2” simultaneously, and configured to alternate purification stages and regeneration stages of the respective electrosorption cell units (see Fig. 1 and paragraphs 0085 and 0086). Servida further teaches that an advantage of this arrangement is that a substantially continuous flow of water is produced (see paragraph 0087).



Response to Arguments

Most of Applicant’s arguments with respect to the rejection of claims 1 and 19 under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. One pertinent argument is addressed below. 

Applicant assertions are shown in italics below. 

Regarding the rejection of claim 1 under 35 USC 103, Applicants assert in the paragraph spanning pages 20 and 21 of their communication dated 01/06/2021 that for applying the ruling of Ex Parte 20Application Serial No.: 15/560,315Response to Final Office Action mailed on October 08, 2020 and Advisory Action mailed onDecember 14, 2020Docket No.: 2015P00052WOUSMasham to a claim limitation two criteria that must be met (1) It must be shown that the apparatus and the reference share both the same structural elements and the same utility or purpose, and the claimed invention and the cited references do not disclose the same elements and the same utility or purpose, and hence, the criteria of the ruling of Ex Parte Masham is not met. Applicants' arguments are not persuasive, because the device of Tanahashi modified with the teachings of Chang has all the structural features of the claimed invention, and the purpose of both the device of Tanahashi modified with the teachings of Chang and the claimed invention have the same purpose of purification of water by adsorption of ions on electrodes using a DC power supply and/or rechargeable battery, and regeneration of exhausted electrodes by desorption of ions from the electrodes using a DC power supply and/or rechargeable battery. The applicants’ claim about the finer details of the purification process as constituting a distinct purpose are not persuasive.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/SALIL JAIN/Examiner, Art Unit 1795